Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 04/17/2020 ("04-17-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 04-17-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  ORGANIC LIGHT-EMITTING DIODE HAVING COLOR DISTANCE BETWEEN PIXEL ELECTRODE TO ORGANIC EMISSION LAYER AND LIGHT-EMITTING DISPLAY APPARATUS COMPRISING THE SAME

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 8-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
Here, each of the claims 1-6, 8-14 and 18-20 is indefinite, because the Applicant’s use of the term “about” fails to inform those skilled in the art about the scope of the invention with reasonable certainty. The term “about” is relative and subjective term per se.  Its ordinary meaning as envisaged by a dictionary fails to provide reasonable certainty as to the "metes" and "bounds" of the term "about" are.  Customarily, those skilled in the art have differing views of what the term "about" encompasses:
According to Redler (Pub. No. US 2018/0083435 A1 to Redler), "the term 'about' refers to a value within +/- 25% of the nominal value." (para [0042]).
Avci (Pub. No. US 2017/0271501 A1 to Avci et al.) has a narrower view than Redler:  "The term 'about' refers to "+/- 20% of a target value" (para [0029]).  
Gardner (Pub. No. US 2014/0306250 A1 to Gardner et al.) has a narrower view than Avci: The “term ‘about' refers to a +/- 10% variation from the nominal value.” (para [0045]).
Ichijo (Patent No. US 8,324,699 B2) has a narrower view than Gardner: Ichijo construes the term “about” to include a deviation of at least +/- 5% of the modified terms if this deviation would not negate the meaning of the words they modify." (col. 5, ln 24-30).  

	So, whose definition of the term "about" controls here?  For example, to Loboda, 1020 Angstroms would not be "about 1000 Angstroms," but it would be for Redler, Avici, Gardner, Ichijo and Loboda.  To Redler, 1250 Angstroms would be "about 1000 Angstroms," but it would not be for Avci, Gardner, Ichijo and Loboda.  Since there are divergent views of what the term "about" means in the semiconductor art, the “metes and bounds” of the term "about" are not clear and thus the Applicants have not provided requisite notice of about "about” encompasses.  Without providing this requisite notice, the claim creates a zone of uncertainty, and thus fails to inform those skilled in the art about the scope of the invention with reasonable certainty.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. US 9,105,860 B2 to Hwang et al. ("Hwang").
Fig. 1 of Hwang has been provided to support the rejection below: 


    PNG
    media_image2.png
    399
    733
    media_image2.png
    Greyscale


	Regarding independent claim 7, Hwang teaches an organic light-emitting display apparatus (col. 35, ln 49-54 - "The organic light emitting diode may be included in a flat panel display device including a thin film transistor. The thin film transistor may include a gate electrode, source and drain electrodes, a gate insulation layer, and an active layer, wherein one of the source and drain electrodes is electrically connected to a first electrode of the organic light emitting diode."  Although not explicitly shown, the flat panel display necessarily have more than one organic light emitting diode as shown in Fig. 1; otherwise, the flat panel display would not be considered a flat panel display but rather a single light string. Therefore, Hwang implicitly teaches multiple organic light 
	a pixel electrode 103 (col. 4, ln 33-50 - "A first electrode 103");
	an opposite electrode 119 (col. 4, ln 33-50 - "a second electrode 119") disposed on the pixel electrode 103 and facing the pixel electrode 103;  
	an organic emission layer 113-1 (col. 4, ln 33-50 - "a first emission layer 113-1) disposed between the pixel electrode 103 and the opposite electrode 119 and emitting light of a first wavelength FIRST COLOR LIGHT (col. 4, ln 54-59 - "The first color light, the second color light, and a third color lights are respectively red, green and blue lights.");  
	a lower functional layer 107 or 107, 110 or 110, 114 or 114, 110, 107 (col. 4, ln 33-50 - "...A hole injection layer (HIL) 107 and a hole transporting third emission layer 110 are a common layer disposed throughout the first through third sub-pixels...A first auxiliary layer 114...") disposed between the pixel electrode 103 and the organic emission layer 113-1;  and 
	an upper functional layer 115 and/or 117 (col. 4, ln 33-50 - "An electron transport layer (ETL) 115";  col. 31, ln 63-67 - "A thickness of the ETL 115 may be from about 100 Å to about 1000 Å, for example, from about 150 Å to about 500 Å."; col. 32, ln 62-65 - "Also, the EIL 117 having a function of easily injecting electrons from the second 
	wherein a distance L1 (col. 33, ln 40-54 - "In Equations 1 through 3, L1 denotes a distance between the first electrode 103 and the second electrode 119 in the first sub-pixel...") between an upper surface of the pixel electrode 103 and a lower surface of the opposite electrode 119 is a distance in which a third resonance of the light of the first wavelength is produced (col. 33, ln 24-39 - "The organic light emitting diode 100 has a structure in which the first through third color lights generate a resonance between the first electrode 103 constituting a reflective electrode and the second electrode 119 constituting a translucent electrode, while being driven..."), and 
	a distance D1 (col. 34, ln 20-26 - "When each of m1, m2, and m3 is 2 in Equations 1 through 3 and the first color light is red light, the distance D1 between the first electrode 103 and the first emission layer 113-1 in the first sub-pixel, e.g., the sum of the thicknesses of the HIL 107, hole transporting third emission layer 110, and first auxiliary layer 114, may be from 1600 A to 2300 A, for example from 1700 A to 2100 A.") between the upper surface of the pixel electrode 103 and a lower surface of the organic emission layer 113-1 is a distance in which a second resonance of the light of the first wavelength is produced (col. 34, ln 40-57 - "When the distances D1, D2, and D3 are within the above range, an optimum constructive interferences may occur during resonance of each color...").
Regarding claim 15, Hwang teaches the pixel electrode 103 that includes a reflective electrode (col. 4, ln 65-67 - "The first electrode 103 is a reflective electrode.") and the opposite electrode that includes a light-transmissive electrode (col. 5, ln 1-3 - "...the first through third color lights pass through the second electrode 119 and are emitted in a direction opposite to the substrate 101."). 
	Regarding claim 16, Hwang teaches a capping layer 105 and/or 107 (col. 5, ln 23-29 - "A pixel insulation film 105 is formed on an edge portion of the first electrode 103." The pixel insulation film 105 caps the edge portion of the first electrode 103. Also, the layer 107 alone may be attributed as the capping layer is it entirely caps the underlying pixel electrode 103.) disposed on the pixel electrode 103. 
	Regarding independent claim 17, Hwang teaches an organic light-emitting diode 100 (col. 4, ln 28-32 - "FIG. 1 is a cross-sectional view schematically illustrating an organic light emitting diode 100 according to an embodiment." Fig. 1 shows three sub-pixels: First sub-pixel emitting first color light, second sub-pixel emitting second color light and third sub-pixel emitting third color light.) comprising:
	a pixel electrode 103 (col. 4, ln 33-50 - "A first electrode 103");
	an opposite electrode 119 (col. 4, ln 33-50 - "a second electrode 119") disposed on the pixel electrode 103 and facing the pixel electrode 103;  
	an organic emission layer 113-1 (col. 4, ln 33-50 - "a first emission layer 113-1) disposed between the pixel electrode 103 and the opposite electrode 119 and emitting light of a first wavelength FIRST COLOR LIGHT (col. 4, ln 54-59 - "The first color light, 
	a lower functional layer 114, 110, 107 (col. 4, ln 33-50 - "...A hole injection layer (HIL) 107 and a hole transporting third emission layer 110 are a common layer disposed throughout the first through third sub-pixels...A first auxiliary layer 114...") disposed between the pixel electrode 103 and the organic emission layer 113-1;  and 
	an upper functional layer 115 and/or 117 (col. 4, ln 33-50 - "An electron transport layer (ETL) 115";  col. 31, ln 63-67 - "A thickness of the ETL 115 may be from about 100 Å to about 1000 Å, for example, from about 150 Å to about 500 Å."; col. 32, ln 62-65 - "Also, the EIL 117 having a function of easily injecting electrons from the second electrode 119 may be disposed on the ETL 115, and a material of the EIL 117 is not specifically limited."; col. 33, ln 4-8 - "A thickness of the EIL 117 may be from about 1 A to about 100 A, for example, from about 3 A to about 90 A") disposed between the organic emission layer 113-1 and the opposite electrode 119, 
	wherein a distance L1 (col. 33, ln 40-54 - "In Equations 1 through 3, L1 denotes a distance between the first electrode 103 and the second electrode 119 in the first sub-pixel...") between an upper surface of the pixel electrode 103 and a lower surface of the opposite electrode 119 is a distance in which a third resonance of the light of the first wavelength is produced (col. 33, ln 24-39 - "The organic light emitting diode 100 has a structure in which the first through third color lights generate a resonance between the first electrode 103 constituting a reflective electrode and the second electrode 119 constituting a translucent electrode, while being driven..."), and 
.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang.
	Regarding independent claim 1, Hwang teaches a display device (col. 35, ln 49-54 - "The organic light emitting diode may be included in a flat panel display device including a thin film transistor. The thin film transistor may include a gate electrode, source and drain electrodes, a gate insulation layer, and an active layer, wherein one of the source and drain electrodes is electrically connected to a first electrode of the organic light emitting diode."  Although not explicitly shown, the flat panel display necessarily have more than one organic light emitting diode as shown in Fig. 1; otherwise, the flat panel display would not be considered a flat panel display but rather a single light string. Therefore, Hwang implicitly teaches multiple organic light emitting diodes 100s in the flat panel display. Col. 4, ln 28-32 - "FIG. 1 is a cross-sectional view schematically illustrating an organic light emitting diode 100 according to an embodiment." Fig. 1 shows three sub-pixels: First sub-pixel emitting first color light, second sub-pixel emitting second color light and third sub-pixel emitting third color light.) comprising:
	a first pixel electrode 103 (of the first sub-pixel) (col. 4, ln 33-50 - "A first electrode 103"), a second pixel electrode 103 (of the second sub-pixel) and a third pixel electrode 103 (of the third sub-pixel) which are disposed on a substrate 101;
	a lower functional layer 114, 110, 107 (col. 4, ln 33-50 - "...A hole injection layer (HIL) 107 and a hole transporting third emission layer 110 are a common layer disposed throughout the first through third sub-pixels...A first auxiliary layer 114..."), the lower functional layer 114, 110, 107  including a first lower functional layer 114, 110, 107, a 
	a first organic emission layer 113-1 (col. 4, ln 33-50 - "a first emission layer 113-1) for emitting a first color FIRST COLOR LIGHT (col. 4, ln 54-59 - "The first color light, the second color light, and a third color lights are respectively red, green and blue lights."), a second organic emission layer 113-2 (col. 4, ln 33-50 - "a second emission layer 113-2 emitting a second color light...") for emitting a second color, and a third organic emission layer 110 for emitting a third color (col. 34, ln 34-39 - "...the third color is blue light...the hole transporting third emission layer 110...") which are disposed on the first lower functional layer 114, 110, 107, the second functional layer 110, 107 and the third lower functional layer 107, respectively;
	an opposite electrode 119 (col. 4, ln 33-50 - "a second electrode 119") disposed over the first organic emission layer 113-1, the second organic emission layer 113-2 and the third organic emission 110; and 
	an upper functional layer 115 and/or 117 (col. 4, ln 33-50 - "An electron transport layer (ETL) 115";  col. 31, ln 63-67 - "A thickness of the ETL 115 may be from about 100 Å to about 1000 Å, for example, from about 150 Å to about 500 Å."; col. 32, ln 62-65 - "Also, the EIL 117 having a function of easily injecting electrons from the second electrode 119 may be disposed on the ETL 115, and a material of the EIL 117 is not specifically limited."; col. 33, ln 4-8 - "A thickness of the EIL 117 may be from about 1 A to about 100 A, for example, from about 3 A to about 90 A"), the upper functional layer 
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed apparatus and the apparatus taught by Hwang is a relative dimension of the thickness of the upper functional layer formed in a range of equal to or greater than about 1300 Angstroms and equal to or less than about 1800 Angstroms, the Court would be more likely than not hold that the claimed method is not patentably distinct from the apparatus by Hwang especially since the Hwang teaches all of the structural limitations of the claimed apparatus.  
	Regarding claim 2, Hwang teaches the first organic emission layer 113-1 that emits red light, and
	a thickness of the first lower functional layer 114, 110, 107 (col. 34, ln 20-26 - "When each of m1, m2, and m3 is 2 in Equations 1 through and the first color light is red 
 	"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the range of the thickness of the first lower functional layer 114, 110, 107 of 1600 A to 2300 A overlaps with a claimed range of equal to or greater than about 1800 A and less than or equal to about 2600 A, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 3, Hwang teaches the second organic emission layer 113-2 that emits green light, and
	a thickness of the second lower functional layer 110, 107 (col. 34, ln 27-34 - "... the sum of the thicknesses of the HIL 107 and the hole transporting third emission layer 110 may be from 1300 A to 2000 A, for example from 1400 A to 1900 A.") that ranges between 1300 A to 2000 A, which overlaps with a claimed range of equal to or greater than about 1300 A and less than or equal to about 1800 A.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
	Since the range of the thickness of the second lower functional layer 110, 107 of 1300 A to 2000 A overlaps with a claimed range of equal to or greater than about 1300 A and less than or equal to about 1800 A, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 4, Hwang teaches the third organic emission layer 110 that emits blue light, and
	a thickness of the third lower functional layer 107 that ranges between 100 A to 1500 A, which overlaps with a claimed range of equal to or greater than about 1000 A and less than or equal to about 1600 A.
 	"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
	Since the range of the thickness of the third lower functional layer 107 of 100 A to 1500 A overlaps with a claimed range of equal to or greater than about 1000 A and less than or equal to about 1600 A, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 5, Hwang teaches a first pixel 100, the first organic emission layer 113-1 that emits light of a first wavelength (red), and a distance L1 (col. 33, ln 40-54 - "In Equations 1 through 3, L1 denotes a distance between the first electrode 103 and the second electrode 119 in the first sub-pixel...") between an upper surface of the first pixel electrode 103 and a lower surface of the opposite electrode 119 is substantially the same as a distance in which a third resonance of the light of the first wavelength is produced (col. 33, ln 24-39 - "The organic light emitting diode 100 has a structure in which the first through third color lights generate a resonance between the first electrode 103 constituting a reflective electrode and the second electrode 119 constituting a translucent electrode, while being driven...").
	Regarding claim 6, Hwang teaches a distance D1 (col. 34, ln 20-26 - "When each of m1, m2, and m3 is 2 in Equations 1 through 3 and the first color light is red light, the distance D1 between the first electrode 103 and the first emission layer 113-1 in the first sub-pixel, e.g., the sum of the thicknesses of the HIL 107, hole transporting third emission layer 110, and first auxiliary layer 114, may be from 1600 A to 2300 A, for example from 1700 A to 2100 A.") between the upper surface of the first pixel electrode 103 and a lower surface of the first organic emission layer 113-1 that is substantially the same as a distance in which a second resonance of the light of the first wavelength (red) is produced (col. 34, ln 40-57 - "When the distances D1, D2, and D3 are within the above range, an optimum constructive interferences may occur during resonance of each color...").
Regarding claim 8, Hwang teaches a thickness of the upper functional layer 115 or 115, 117 that has a thickness of about 1000 to 1100 Angstroms, which falls just outside of the claimed range of equal to or greater than about 1300 Angstroms and equal to or less than about 1800 Angstroms.
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed apparatus and the apparatus taught by Hwang is a relative dimension of the thickness of the upper functional layer  formed in a rang of equal to or greater than about 1300 Angstroms and equal to or less than about 1800 Angstroms, the Court would be more likely than not hold that the claimed method is not patentably distinct from the apparatus by Hwang especially since the distance L1 and the distance D1 of Hwang both satisfy the structural limitations of the claimed apparatus.  
	Regarding claim 9, Hwang teaches the organic emission layer 113-1 that emits red light, and
	a thickness of the lower functional layer 114, 110, 107 (col. 34, ln 20-26 - "When each of m1, m2, and m3 is 2 in Equations 1 through and the first color light is red light, the distance D1 between the first electrode 103 and the first emission layer 113-1 in the first sub-pixel, e.g., the sum of the thicknesses of the HIL 107, hole transporting third 
 	"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the range of the thickness of the lower functional layer 114, 110, 107 of 1600 A to 2300 A overlaps with a claimed range of equal to or greater than about 1800 A and less than or equal to about 2600 A, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Hwang teaches the thickness of the upper functional layer 115, 117 to the thickness of the lower functional layer 114, 110, 107 that has a ratio of about 1:1.45 (about 1100 A of total thickness of layers 115, 117 to 1600 A of total thickness of layers 114, 110, 107), which overlaps with the claimed range of 1:1.2 to 1:14.
 	"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 11,	Hwang teaches an organic light-emitting display apparatus (col. 35, ln 49-54 - "The organic light emitting diode may be included in a flat panel display device including a thin film transistor. The thin film transistor may include a gate electrode, source and drain electrodes, a gate insulation layer, and an active layer, wherein one of the source and drain electrodes is electrically connected to a first electrode of the organic light emitting diode."  Although not explicitly shown, the flat panel display necessarily have more than one organic light emitting diode as shown in Fig. 1; otherwise, the flat panel display would not be considered a flat panel display but rather a single light string. Therefore, Hwang implicitly teaches multiple organic light emitting diodes 100s in the flat panel display.) comprising pixels 100s (col. 4, ln 28-32 - "FIG. 1 is a cross-sectional view schematically illustrating an organic light emitting diode 100 according to an embodiment." Fig. 1 shows three sub-pixels: First sub-pixel emitting first color light, second sub-pixel emitting second color light and third sub-pixel emitting third color light.) comprising organic light-emitting diodes 100s, the organic light-emitting diodes 100s each 100 comprising:
	a pixel electrode 103 (col. 4, ln 33-50 - "A first electrode 103");
	an opposite electrode 119 (col. 4, ln 33-50 - "a second electrode 119") disposed on the pixel electrode 103 and facing the pixel electrode 103;  

	a lower functional layer 110 or 110, 107 (col. 4, ln 33-50 - "...A hole injection layer (HIL) 107 and a hole transporting third emission layer 110 are a common layer disposed throughout the first through third sub-pixels."; col. 7, ln 1-5 - "A thickness of the HIL 107 may be from about 100 A to about 10000 A, for example, from about 100 A to about 1500 A."; col. 27, ln 29-34 - "A thickness of the hole transporting third emission layer 110 may be from 100 A to 500 A, for example, from 150 A to 300 A.") disposed between the pixel electrode 103 and the organic emission layer 113-2;  and 
	an upper functional layer 115 and/or 117 (col. 4, ln 33-50 - "An electron transport layer (ETL) 115";  col. 31, ln 63-67 - "A thickness of the ETL 115 may be from about 100 Å to about 1000 Å, for example, from about 150 Å to about 500 Å."; col. 32, ln 62-65 - "Also, the EIL 117 having a function of easily injecting electrons from the second electrode 119 may be disposed on the ETL 115, and a material of the EIL 117 is not specifically limited."; col. 33, ln 4-8 - "A thickness of the EIL 117 may be from about 1 A 
	wherein a distance L2 (col. 33, ln 40-54 - "In Equations 1 through 3... L2 denotes a distance between the first electrode 103 and the second electrode 119 in the second sub-pixel...") between an upper surface of the pixel electrode 103 and a lower surface of the opposite electrode 119 is a distance in which a third resonance of the light of the first wavelength is produced (col. 33, ln 24-39 - "The organic light emitting diode 100 has a structure in which the first through third color lights generate a resonance between the first electrode 103 constituting a reflective electrode and the second electrode 119 constituting a translucent electrode, while being driven..."), and 
	a distance D2 (col. 34, ln 27-34 - "When each of m1, m2, and m3 is 2 in Equations 1 through 3 and the second color light is green light, the distance D2 between the first electrode 103 and the second emission layer 113-2 in the second sub-pixel, e.g., the sum of the thicknesses of the HIL 107 and the hole transporting third emission layer 110 may be from 1300 A to 2000 A, for example from 1400 A to 1900 A.") between the upper surface of the pixel electrode 103 and a lower surface of the organic emission layer 113-2 is a distance in which a second resonance of the light of the first wavelength is produced (col. 34, ln 40-57 - "When the distances D1, D2, and D3 are within the above range, an optimum constructive interferences may occur during resonance of each color...").
	Hwang further teaches
	wherein a thickness of the upper functional layer 115 or 115, 117 has a thickness of about 1000 to 1100 Angstroms, which falls just outside of the claimed range of equal 
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed apparatus and the apparatus taught by Hwang is a relative dimension of the thickness of the upper functional layer  formed in a range of equal to or greater than about 1300 Angstroms and equal to or less than about 1800 Angstroms, the Court would be more likely than not hold that the claimed method is not patentably distinct from the apparatus by Hwang especially since the distance L2 and the distance D2 of Hwang both satisfy the structural limitations of the claimed apparatus,  
	wherein a thickness of the lower functional layer 110, 107 (col. 34, ln 27-34 - "... the sum of the thicknesses of the HIL 107 and the hole transporting third emission layer 110 may be from 1300 A to 2000 A, for example from 1400 A to 1900 A.") that ranges between 1300 A to 2000 A, which overlaps with a claimed range of equal to or greater than about 1300 A and less than or equal to about 1800 A.
 	"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
	Since the range of the thickness of the lower functional layer 110, 107 of 1300 A to 2000 A overlaps with a claimed range of equal to or greater than about 1300 A and less than or equal to about 1800 A, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Hwang teaches the thickness of the upper functional layer 115, 117 to the thickness of the lower functional layer 110, 107 that has a ratio of about 1:1 (Dividing about 1100 A of total thickness of layers 115, 117 by a total thickness that ranges from about 200 A to about 2000 A for layers 110, 107 (i.e., a range of 100 A to about 500 A of the layer 110 and a range of about 100 A to about 1500 A of the layer 107 yields a range of ratios that include about 1:1, which overlaps with the claimed range of 1:1 to 1:1.02. 
 	"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the about 1:1 taught by Hwang overlaps with a claimed range of 1:1 to 1:1.02, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 13,	Hwang teaches an organic light-emitting display apparatus (col. 35, ln 49-54 - "The organic light emitting diode may be included in a flat panel display device including a thin film transistor. The thin film transistor may include a gate electrode, source and drain electrodes, a gate insulation layer, and an active layer, wherein one of the source and drain electrodes is electrically connected to a first electrode of the organic light emitting diode."  Although not explicitly shown, the flat panel display necessarily have more than one organic light emitting diode as shown in Fig. 1; otherwise, the flat panel display would not be considered a flat panel display but rather a single light string. Therefore, Hwang implicitly teaches multiple organic light emitting diodes 100s in the flat panel display.) comprising pixels 100s (col. 4, ln 28-32 - "FIG. 1 is a cross-sectional view schematically illustrating an organic light emitting diode 100 according to an embodiment." Fig. 1 shows three sub-pixels: First sub-pixel emitting first color light, second sub-pixel emitting second color light and third sub-pixel emitting third color light.) comprising organic light-emitting diodes 100s, the organic light-emitting diodes 100s each 100 comprising:
	a pixel electrode 103 (col. 4, ln 33-50 - "A first electrode 103");
	an opposite electrode 119 (col. 4, ln 33-50 - "a second electrode 119") disposed on the pixel electrode 103 and facing the pixel electrode 103;  
	an organic emission layer 110 (col. 34, ln 34-39 - "When each of m1, m2, and m3 is 2 in Equations 1 through 3 and the third color light is blue light, the sum D3 of a distance between the first electrode 103 and the hole transporting third emission layer 
	a lower functional layer 107 (col. 4, ln 33-50 - "...A hole injection layer (HIL) 107 and a hole transporting third emission layer 110 are a common layer disposed throughout the first through third sub-pixels."; col. 7, ln 1-5 - "A thickness of the HIL 107 may be from about 100 A to about 10000 A, for example, from about 100 A to about 1500 A.") disposed between the pixel electrode 103 and the organic emission layer 110;  and 
	an upper functional layer 115 and/or 117 (col. 4, ln 33-50 - "An electron transport layer (ETL) 115";  col. 31, ln 63-67 - "A thickness of the ETL 115 may be from about 100 Å to about 1000 Å, for example, from about 150 Å to about 500 Å."; col. 32, ln 62-65 - "Also, the EIL 117 having a function of easily injecting electrons from the second electrode 119 may be disposed on the ETL 115, and a material of the EIL 117 is not specifically limited."; col. 33, ln 4-8 - "A thickness of the EIL 117 may be from about 1 A to about 100 A, for example, from about 3 A to about 90 A") disposed between the organic emission layer 113-2 and the opposite electrode 119, 
	wherein a distance L3 (col. 33, ln 40-54 - "In Equations 1 through 3... L3 denotes a distance between the first electrode 103 and the second electrode 119 in the third sub-pixel...") between an upper surface of the pixel electrode 103 and a lower surface of the opposite electrode 119 is a distance in which a third resonance of the light of the 
	a distance D3 minus the thickness of layer 110 (That is the thickness of the layer 107, which ranges from about 100 A to about 1500 A in an example) between the upper surface of the pixel electrode 103 and a lower surface of the organic emission layer 110 is a distance in which a second resonance of the light of the first wavelength is produced (col. 34, ln 40-57 - "When the distances D1, D2, and D3 are within the above range, an optimum constructive interferences may occur during resonance of each color..."),
	wherein a thickness of the upper functional layer 115 or 115, 117 has a thickness of about 1000 to 1100 Angstroms, which falls just outside of the claimed range of equal to or greater than about 1300 Angstroms and equal to or less than about 1800 Angstroms.
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed apparatus and the apparatus taught by Hwang is a relative dimension of the thickness of the upper functional layer  
	Hwang further teaches
	wherein a thickness of the lower functional layer 107 that ranges between 100 A to 1500 A, which overlaps with a claimed range of equal to or greater than about 1300 A and less than or equal to about 1800 A.
 	"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
	Since the range of the thickness of the lower functional layer 107 of 100 A to 1500 A overlaps with a claimed range of equal to or greater than about 1300 A and less than or equal to about 1800 A, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Hwang teaches the thickness of the upper functional layer 115, 117 to the thickness of the lower functional layer 107 that has a ratio of about 1:1 (Dividing about 1100 A of total thickness of layers 115, 117 by a total thickness that ranges from about 100 A to about 1500 A for layers 107 (i.e., a range of about 100 A to 
 	"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
	Since the about 1:0.7 taught by Hwang overlaps with a claimed range of 1:0.7 to 1:0.9, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 18, Hwang teaches when the organic emission layer 113-1 emits red light, a thickness of the upper functional layer 115 or 115, 117 has a thickness of about 1000 to 1100 Angstroms, which falls just outside of the claimed range of equal to or greater than about 1300 Angstroms and equal to or less than about 1800 Angstroms.
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).

	Hwang further teaches a thickness of the lower functional layer 114, 110, 107 (col. 34, ln 20-26 - "When each of m1, m2, and m3 is 2 in Equations 1 through and the first color light is red light, the distance D1 between the first electrode 103 and the first emission layer 113-1 in the first sub-pixel, e.g., the sum of the thicknesses of the HIL 107, hole transporting third emission layer 110, and first auxiliary layer 114, may be from 1600 A to 2300 A, for example from 1700 A to 2100 A.") that ranges between 1600 A to 2300 A, which overlaps with a claimed range of equal to or greater than about 1800 A and less than or equal to about 2600 A.
 	"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the range of the thickness of the lower functional layer 114, 110, 107 of 1600 A to 2300 A overlaps with a claimed range of equal to or greater than about 1800 A and less than or equal to about 2600 A, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 19, Hwang teaches when the organic emission layer 113-2 emits green light, a thickness of the upper functional layer 115 or 115, 117 has a thickness of about 1000 to 1100 Angstroms, which falls just outside of the claimed range of equal to or greater than about 1300 Angstroms and equal to or less than about 1800 Angstroms.
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed apparatus and the apparatus taught by Hwang is a relative dimension of the thickness of the upper functional layer  formed in a range of equal to or greater than about 1300 Angstroms and equal to or less than about 1800 Angstroms, the Court would be more likely than not hold that the claimed method is not patentably distinct from the apparatus by Hwang especially since the distance L2 and the distance D3 of Hwang both satisfy the structural limitations of the claimed apparatus.  
	Hwang further teaches
	a thickness of the lower functional layer 110, 107 (col. 34, ln 27-34 - "... the sum of the thicknesses of the HIL 107 and the hole transporting third emission layer 110 may 
 	"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
	Since the range of the thickness of the second lower functional layer 110, 107 of 1300 A to 2000 A overlaps with a claimed range of equal to or greater than about 1300 A and less than or equal to about 1800 A, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 20, Hwang teaches when the organic emission layer 110 emits blue light, a thickness of the upper functional layer 115 or 115, 117 has a thickness of about 1000 to 1100 Angstroms, which falls just outside of the claimed range of equal to or greater than about 1300 Angstroms and equal to or less than about 1800 Angstroms.
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).

	Hwang further teaches a thickness of the lower functional layer 107 that ranges between 100 A to 1500 A, which overlaps with a claimed range of equal to or greater than about 1000 A and less than or equal to about 1600 A.
 	"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
	Since the range of the thickness of the lower functional layer 107 of 100 A to 1500 A overlaps with a claimed range of equal to or greater than about 1000 A and less than or equal to about 1600 A, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Pub. No. US 2012/0319115 A1 to Lee et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.